17 A.3d 70 (2011)
300 Conn. 934
STATE of Connecticut
v.
Pedro CUSTODIO.
SC 18767
Supreme Court of Connecticut.
Decided April 6, 2011.
Temmy Ann Pieszak, chief of habeas corpus services, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 126 Conn.App. 539, 13 A.3d 1119 (2011), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that General Statutes § 54-56d, as amended by Public Acts 1998, No. 98-88, § 2, applied retroactively?
"2. Did the Appellate Court properly determine that the trial court had properly exercised in personam jurisdiction over the defendant, when it was conceded that the defendant had no notice of the proceeding which resulted in an arrest warrant for failure to appear?
"3. Did the Appellate Court properly determine that the trial court did not abuse its discretion in ordering periodic competency exams when there was no possibility that the defendant will ever regain competence?"